Citation Nr: 1129357	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

As a procedural matter, the Board observes that service connection for a back disability was denied in June 2003 and August 2004 rating decisions.  The record indicates that in a November 2003 written statement, the Veteran continued to make an argument concerning service connection for his back disability.  The Board accepts this document as a timely notice of disagreement (NOD) as to the June 2003 rating decision denying service connection for his back disability.  The RO issued a statement of the case (SOC) in March 2005.  The Veteran timely perfected the appeal in April 2005.

The Veteran requested a hearing before the Board, sitting at the local RO, as indicated by the April 2005 VA Form 9.  The Veteran and his representative were notified of the date of the hearing in March 2008.  The Veteran responded that he would attend the hearing.  The Veteran, however, failed to report for the hearing, and thus the Veteran's hearing request is deemed withdrawn.

In December 2009, the Board remanded the issue of entitlement to service connection for a back disability to include degenerative disc disease of the lumbar spine for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.



FINDING OF FACT

The Veteran's current low back disability first manifested many years after his separation from service and is not related to any incident during service.   


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in February 2003, March 2004, December 2006, and March 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2006 and March 2008 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and an examination report, private treatment records, and Social Security Administration (SSA) records.

VA has been informed that records identified by the Veteran from the Tripler Army Medical Center and VA Medical Center in Honolulu, Hawaii, are not available.  See the response from the National Personnel Records Center dated in October 2010.  The Veteran was informed of the unavailability of these records by an August 2010 letter from the RO and by the December 2010 supplemental statement of the case.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show multiple complaints of low back pain.  In December 1972, the Veteran complained of pain in the back occurring after lifting garbage cans.  He stated that his original injury was while climbing through a ditch in the motivation platoon.  There appeared to be some muscle spasm.  The impression was back pain.  In June 1973, the Veteran complained of lumbar pain from heavy lifting early that month.  Later that month, he again reported low back pain and reported a history of motor vehicle accident prior to service.  Back X-ray examinations were reportedly within normal limits and the impression was muscle sprain.  

In August 1973, the Veteran complained of recurrent low back pain and muscle strain was diagnosed.  The Veteran stated that he had pain between the shoulder blades and along the spine for months.  Physical examination revealed no limitation of motion or tenderness to direct palpation.  The examiner noted that the Veteran said that his back hurt but there were no signs of severe pain, Neurological examination was within normal limits.  Later that month, X-ray examination was within normal limits and the impression was that no abnormality was found.  A September 1973 service treatment record indicates that the examiner noted that there was only muscular back pain without any neurological deficits and there was no evidence of paralyzing disease.     

The Veteran was examined at a Naval Hospital in October 1973, where it was noted that he had multiple complaints over the 21 months prior to admission involving, among other things, back pain.  All symptoms had been evaluated at the dispensary and he had been determined fit for full duty as he showed no objective evidence of disease.  Examination at the Naval Hospital was unremarkable; there were no symptoms present.  

In November 1973, the Veteran complained of dizziness, back ache, and tiredness for 3 weeks, and the impression was flu syndrome.  In May 1974, the Veteran reported that he had back pain after receiving an electrical shock that knocked him against his cell bars.  There was tenderness in the left shoulder and mid-back.  The impression was muscle strain left shoulder.  Also in November 1973, the veteran was referred for psychiatric evaluation due to episodes of overt malingering in which the Veteran became completely paralyzed except for the arms and then upon returning to base, the Veteran was completely normal in 24 hours.  The examiner interviewed and evaluated the Veteran and determined that the episodes of paralysis did not represent malingering but probably were legitimate endocrinologic episodes.  

The Veteran was examined for a medical board in August 1974.  Examination of the spine was normal at that time, although the Veteran reported having recurrent back pain.  In February 1975, the Veteran complained of left-sided abdominal and lower back pain after carrying a large trash can.  The impression was that the Veteran had a possible muscle strain due to carrying too much weight.  In June 1975, the Veteran complained of low back pain for 2 days after running an obstacle course.  On examination he was tender to palpation and had a very limited range of motion.  The impression was muscle strain.  At his separation examination in August 1975 examination of the spine was again normal.  The Veteran reported having no recurrent back pain.  

An April 1996 VA outpatient treatment record indicates that the Veteran had no spinal pain at that time.  However, later that month he reported low back pain radiating to the groin due to recent injury on April 19, 1996.  X-ray revealed a transitional vertebra at the S1 level.  In October 1997, the Veteran complained of left lower extremity numbness and paresthesia beginning suddenly after bending over working on a bike; he reported a similar episode in service in 1972 when he reportedly found his left leg paralyzed when rising from sitting.  A magnetic resonance imaging (MRI) scan of the spine was ordered and completed in November 1997; the MRI revealed disk bulges, herniated nucleus pulposus, narrowing of the neural foramina bilaterally, and mild facet arthropathy.  In January 1998, it was noted that the Veteran had left S1 root compression from a herniated disc with motor involvement.  In October 1998, he reported increasing low back pain.  In March 2000, the Veteran again reported low back pain.  It was noted that he was very active as a construction worker.  

A private history and physical examination report from August 2007 reflects that the Veteran complained of back pain arising from an injury where he fell onto his back in 1970.  It was also noted that an MRI from November 2006 showed end plate sclerosis and moderate diffuse bulge of an osteodiscal complex with moderate facet arthrosis causing severe spinal canal and severe bilateral neural foraminal stenosis.  

The Veteran was afforded a VA examination in December 2009.  The claims file, service treatment records and radiographs were reviewed.  The Veteran complained of left-sided radiculopathy starting in 1972 while in the military when he had a parachute accident.  He reported that at that time he had temporary paralysis which resolved when a spinal tap was about to be performed and he suddenly became able to move his legs again.  After service he worked as a salesman, in a mill, and as a metal scrapper and crane operator.  A physical examination was performed and the examiner diagnosed lumbar degenerative disc disease and osteoarthritis.  The examiner commented that the Veteran had a couple of big risk factors for osteoarthritis of the spine that were independent of his time in the military service.  These included labor-type jobs, smoking, and substance abuse.  According to the examiner, all of these activities are notorious for producing osteoarthritis of the spine and low back pain.  The examiner explained that even operating a crane is actually hard on the back because of the vibratory sensations.  The examiner also pointed out that the Veteran had a long stretch after his time in service before his back really became symptomatic for him, at least 20 years.  The examiner stated that he not believe that the Veteran's lumbar osteoarthritis and degenerative disc disease are related to his time in the service.  He explained that the Veteran recovered well from the episode where he landed on his back, did not sustained a fracture, and more importantly was able to finish his time in the military and go about 20 years before he developed any issues.  In conclusion, the examiner stated that the Veteran's back disability is not related to any disease or injury in service, including the back episodes that he has described, nor was it aggravated by service.  

As described above, the medical evidence establishes that the Veteran has a current low back disability.  Thus, the remaining question is whether any current low back disability is related to the Veteran's service.  

While complaints and diagnoses related to the low back were made during service, at separation, examination of the spine was normal and the Veteran denied recurrent back pain.  The next medical report showing any low back complaints is not until 1996, more than 20 years after the Veteran's separation from service.  This is against a finding that the current low back disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds it important that while seeking treatment for back pain for the first time since service, the Veteran reported the pain began after an injury in April 1996.  

Moreover, the medical evidence in this case is against the Veteran's claim.  The only medical opinion addressing the etiology of the Veteran's current low back disability and service is adverse to the claim.  The Board has afforded this December 2009 medical opinion high probative value, as it was provided after a review of the relevant evidence and examination and contains a clear rationale.  Notably, no medical records reflecting a diagnosis of a current low back disability even suggests that there exists a medical nexus between such disability and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  

The Board is well aware that in the private history and physical examination report from August 2007 it was noted that the Veteran had back pain since an injury where he fell onto his back in 1970.  This is not a medical opinion; instead it is simply the examiner's recording of the Veteran's reported history as evidenced by the information being contained in the history of present illness section of the report.  The Veteran's comments are addressed below.  Even if the physician had been offering an opinion, August 1970 was prior to the Veteran's service and no rationale was provided for any opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Board is aware that the Veteran alleges that he has a low back disability as a result of his service.  Absent specialized training in the medical field, the Veteran, a lay person, is only competent to report symptoms he can observe with his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

While the Veteran has indicated that he has had problems with his back such as back pain beginning in service and continuing to the present, the Board finds these statements to be lacking credibility.  The Veteran currently asserts he has had problems with his low back beginning during service; however, at his separation examination he specifically denied having recurrent back pain.  Hence, his own statements reflect that he had no recurrent back pain when leaving service, which conflicts with a finding that he has had back pain beginning during service and continuing to the present.  The Board finds the statements made contemporaneous with service and for the purpose of medical diagnosis to be more persuasive.  

The Veteran's credibility is called into question for other reasons as well.  For example, in June 2000 the Veteran was described as a poor historian.  More recently, at his December 2009 VA examination, the Veteran reported initially hurting his back during a parachuting accident while in service, which caused him to be temporarily paralyzed.  The Veteran's service records do not contain any indication that he ever participated in any parachute training.  Notably absent from his Department of Defense Form 214 (separation document) is any annotation that he received a Parachutist's Badge.  Moreover, in January 2010 the Veteran's retelling of events changed and he simply stated that he rolled on a rock and hurt his back.  Interestingly, in October 1997 he reported that his left leg was paralyzed when rising from the sitting position during service.  The Veteran's conflicting statements lessen his credibility.    

In sum, the Board finds that the preponderance of the credible evidence indicates that the Veteran's current low back disability was not present in service or for many years thereafter, and the competent and probative evidence reflects that it is not etiologically related to his active service.  Accordingly, service connection for a low back disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


